Order denying stay of arbitration unanimously reversed on the facts and on the law, with $20 costs and disbursements to the appellant, and the motion is granted, with $10 costs. As a matter of law, the contract of employment which contained the arbitration clause was a hiring at will. The relief sought by the respondent is damages flowing from his discharge. Since the dispute does not arise within the frame of the contract or any alleged breach thereof, but rather from the consequences of its termination, otherwise lawful under the written agreement by respondent’s discharge, it is not arbitrable. Concur — Breitel, J. P., Rabin, M. M. Prank, McNally and Stevens, JJ.